Citation Nr: 1822235	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-28 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits.


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971 and died in October 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claim now resides with the Atlanta, Georgia RO.

In her August 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the Board's office in Washington, DC.  In an August 2016 letter, the Appellant was informed that her requested hearing had been scheduled for September 13, 2016.  In an August 2016 letter, the Appellant requested that her hearing be rescheduled.  A March 2017 letter informed the Appellant that her hearing had been rescheduled to May 2, 2017.  In a March 2017 letter, the Appellant requested that the hearing be rescheduled again.  In a September 2017 letter, the Appellant was informed that her requested hearing had been rescheduled to November 22, 2017.  In an October 2017 letter, the Appellant requested that her hearing be rescheduled yet again.  A December 2017 letter informed the Appellant that her hearing had been rescheduled to February 21, 2018.  The Appellant failed to appear for her scheduled hearing and has not provided good cause for her failure to appear.  Therefore, the Board finds that the Appellant's hearing request has been withdrawn and the appellate review may proceed.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1. The Veteran, with confirmed in-country service in the Republic of Vietnam, filed a claim for service connection for congestive heart failure in July 2004, which was denied by an October 2004 rating decision.

2. Following the Veteran's death in October 2009, a special review of the Veteran's claims file was conducted in accordance with Nehmer v. Department of Veterans Affairs, as ischemic heart disease had been added to the list of disabilities recognized as being related to herbicide exposure in August 2010.

3. A June 2011 rating decision denied service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits; the Appellant was notified of the decision and of her appellant rights, but she did not appeal.

4. In November July 2013, the Appellant submitted a claim to reopen the claim for service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits.

5. In a March 2014 letter, the Appellant was informed that she needed to submit new and material evidence to reopen the claim, but she did not submit any additional evidence for consideration.


CONCLUSIONS OF LAW

1. The June 2011 rating decision in which the RO denied service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2. New and material evidence has not been received since the June 2011 rating decision and the requirements to reopen the claim of service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits, have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in  March 2014.  With respect to claims to reopen, VA must provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C. § 5103(a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In this case, the March 2014 VCAA letter provided notice of the definition and elements of a new and material evidence claim.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.

II. Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105 ; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a June 2011 rating decision, the RO denied service connection based on a lack of evidence demonstrating the Veteran's diagnosis of congestive heart failure was due to ischemic heart disease, rather than hypertensive cardiovascular disease.  The pertinent evidence of record at the time of the June 2011 rating decision consisted of the Veteran's service treatment records (STRs), post-service VA treatment records, and a February 2011 medical opinion by a VA examiner. 

The Appellant was notified of the June 2011 rating decision, but she did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the June 2011 rating decision is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).

No pertinent evidence has been received since the June 2011 rating decision.  Thus, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim of entitlement to service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits must be denied.






ORDER

Entitlement to service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


